Citation Nr: 1043126	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  05-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1964 to October 
1984.  He was a prisoner of war of the North Vietnamese 
government from May 1972 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

When this case most recently was before the Board in June 2010, 
it was remanded for additional evidentiary development.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

In January 2008, March 2010, and June 2010, the Board remanded 
the issue of entitlement to an increased rating for PTSD and 
ordered that the Veteran be afforded new VA examinations.  VA 
examiners were asked to opine regarding the relationship between 
the Veteran's alcohol abuse disability and his PTSD; to determine 
the current degree of severity of his psychiatric disorders; and 
to determine the etiology of his major depressive disorder.  The 
Board also instructed the RO or the Appeals Management Center 
(AMC ) to provide the Veteran with all required notice in 
response to the claim for service connection for major depressive 
disorder and, in May 2009 and again in March 2010, to adjudicate 
the issue of entitlement to service connection for an alcohol 
abuse disability as secondary to service-connected PTSD. 

The Veteran was afforded VA examinations in November 2008 and 
July 2010.  In November, the VA examiner opined that the 
Veteran's alcohol abuse disability was related to his PTSD.  In 
July, the VA examiner opined that the Veteran's major depressive 
disorder was as least as likely as not (50/50 probability) 
caused by or a result of his active service.  

The record before the Board does not show that the RO or the AMC 
has formally adjudicated the alcohol abuse issue.  Instead, the 
AMC issued a supplemental statement of the case (SSOC) in August 
2010.  This SSOC does not comply with the Board's remand 
instructions as a formal rating decision is required.  The 
record also shows that the Veteran received notice in June 2010 
regarding entitlement to an increased rating for PTSD but did not 
receive appropriate notice in response to his claim for service 
connection for major depressive disorder.  The U. S. Court of 
Appeals for Veterans Claims has held that compliance with a 
remand is not discretionary and failure to comply with the terms 
of a remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board notes that in the SSOC issued in August 
2010, the AMC incorrectly reported the July 2010 examiner's 
opinion.  The VA examiner opined that the Veteran's major 
depressive disorder IS as least as likely as not (50/50 
probability) caused by or a result of his active service.

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran.  If it is unable to 
obtain any such evidence, it should so inform 
the Veteran and his representative and 
request them to submit outstanding evidence.

2.  The RO or the AMC should send the Veteran 
all required notice with respect to the issue 
of entitlement to service connection for 
major depressive disorder.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
indicated.

4.  Then, the RO or the AMC must formally 
adjudicate the issues of entitlement to 
service connection for alcohol abuse 
disability as secondary to service-connected 
PTSD and major depressive disorder, and 
assign an effective date if service 
connection is granted for one or both of the 
disorders.  The Veteran should be informed of 
his appellate rights with respect to these 
determinations.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)





This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


